At the outset, I should like to express the sense of shock felt in my country at the earthquake in Mexico, a disaster which has resulted in thousands of casualties among the friendly people of Mexico, as well as total destruction of houses, installations and facilities.
While we trust that the people of Mexico, well-known for its courage and patience, will be able to recover from this tragedy, we should like to declare from this rostrum that the people of Kuwait stands by the people of Mexico in its plight and that the Government and people of Kuwait will not hesitate to send every possible assistance in an effort to alleviate the burden of the Mexican people in its present affliction.
Mr. President, it is my pleasure to Congratulate you on behalf of Kuwait on your election as President of this significant session of the United Nations. You represent a venerable and friendly nation with whom Kuwait and the Arab world have historic ties, characterized over the ages by friendship, co-operation and understanding. With your renowned wisdom and remarkable abilities, we are confident that success will be yours in the conduct of the affairs of this session.
I should like also to pay tribute to the fruitful efforts of your predecessor, Mr. Paul Lusaka, during his presidency of the previous session of the General Assembly.
I also want to register our thanks to Mr. Javier Perez de Ouellar, Secretary-General of the United Nations, appreciation of his services to world peace and in upholding the role and effectiveness of the United Nations.
The Amir of Kuwait, His Highness Sheikh Jaher Al-Ahmad Al-Sabah, would have liked to be here today to address this important body on this historic occasion, had it not been for compelling circumstances. His Highness has asked me to convey to the Assembly his best regards.
There is no doubt whatsoever that the period in the history of mankind in which we live is faced with a number of threats that jeopardize the future of man in an unprecedented manner. Our realization of the magnitude and nature of those threats makes the imperative that we pause for a lengthy review of the forces and factors which influence the direction of our collective march forward for generations to come. It makes it imperative that we undertake a sincere discussion of the best methods for preventing any diversion from the course of this march, which is guided by the United Nations Charter.
During this century, mankind has been afflicted by two world wars which came close to destroying the wealth of civilizations built by our forefathers in every part of the world. Evil tendencies coupled with overpowering force overshadowed 'truth and the supremacy of law iv. such a way that eyes everywhere were turned with hope towards the international efforts which were being made at that time to reorganize the world in which we live by putting forward an international formula which would, on the one hand, put an end to world wars and guarantee the security, peace and stability of the world and, on the other, lay down the outlines of a new world order in which the rule of law, justice, peace, harmony and prosperity would prevail. As a result of these sincere and enormous efforts, the world Organization came into being, and its birth was a source of hope that the world might be moving towards a brighter reality and a more promising future.
We cannot find a better time than this, when the United Nations is celebrating its fortieth anniversary, to pause and reflect on the future of the world Organization, a forum in which this gathering of world leaders is discussing its problems.
We should like to begin by saying that in reviewing the 40 years of the existence of the world Organization, we are bound to come across a great number of hopeful signs. Yet, at the same time, we confront a great number of signs which give cause for pessimism. We also find ourselves compelled by intellect and logic to state that our world today is very far removed from perfection or, to say the least, from the situation we hoped would prevail when our forefathers drafted the United Nations Charter 40 years ago.
For despite the fact that the darkness of colonialism has already receded and that the dawn of political liberation and economic advancement has emerged, the shining light of independence which has reached the remotest parts of the world has stopped short of reaching some nations, which continue to languish under the yoke of one form of colonialism or another. I speak particularly of the peoples of Palestine, Namibia and South Africa, which are all struggling against tyranny. Furthermore, the vestiges of times gone by are still with us and accentuate the wide gap between the advanced and developing nations.
In taking up the task of evaluating the assets of the United Nations and its role in the international community, we must ensure that we do so from the proper perspective - namely, through dealing with failures only against a clear background of successes - and that we evaluate whatever has been achieved of the goals of the United Nations only from that standpoint.
Heading the list of those goals which the United Nations was established to achieve is, naturally, the maintenance of international peace and security. In spite of the fact that world peace and security during this period have fallen short of our hopes, as the result of either limited local and regional wars, which frequently break out, or because world problems and dilemmas threatening world peace and security have persistently remained unsolved, it is clear that the world has not witnessed any world wars during this period despite the frequent recurrence of world crises during which limited wars threatened to spill over into other parts of the world or to bring the world increasingly closer to the brink of catastrophe as a result of the escalation of the cold war between East and West.
There is no doubt that the periods in which the policy of detente prevailed between the two super-Powers, short as these were, have been the only periods when relative tranquility prevailed and negative expectations about the future of mankind lessened.
The United Nations has repeatedly proved its effectiveness during those international crises, either through mediation efforts or through the use of its good offices represented by its Secretary-General, or by sending peace-keeping forces to areas of international tension.
One should not ignore the role played by the United Nations in defense of human rights, particularly the fact that the Universal Declaration of Human Rights was completed only three years after the establishment of the world Organization. It therefore heads the list of great achievements of the United Nations, even if this does not mean that this Declaration has eliminated continuing violations of human rights in various parts of the world.
We should also pay tribute to the role of the United Nations in the field of self-determination and independence - a role that was embodied in the Declaration on the Granting of Independence to Colonial Countries and Peoples, whose twenty-fifth anniversary is also being celebrated this year. The fact that so many countries have joined the United Nations is by itself an indication of its success in this outstanding area of the Organization's work, as well as a source of hope that the nations that are still languishing under the yoke of imperialism and foreign domination will attain their full rights.
The success of those United Nations efforts is complemented by an even greater success in its attempts to achieve the other two principal goals for which the Organization was established, namely, the promotion of friendly relations among all States and the achievement of international co-operation solving economic, social and development problems. Current international efforts, led by the United Nations, aimed at ridding Africa of the problems of famine and drought are one of the landmarks of the Organization's endeavors in this respect. All those positive elements should constitute the appropriate background for any genuine evaluation of the effectiveness of the United Nations - particularly when some tend to criticize a number of negative elements which, up until now, have stood in the way of the effective implementation of the Charter - without giving any consideration to the forces which occasionally try to orient the Organization in a direction contrary to the causes of peace, security and prosperity in the world. It is our conviction that those negative elements fall into two categories:
One is endemic, stemming from a fault or deficiency in the functional structure of certain United Nations organs, particularly the Security Council, where the permanent members have the right of veto, which has paralyzed the Council on various occasions when world peace and security hinged on a strong unanimous resolution by the Security Council.
The other is extraneous to the framework of the United Nations and stems from the policies of certain States which insist on having their own interests outweigh those of the international community as a whole. This is evidenced by the eagerness on the part of certain major Powers to try to settle international problems through individual efforts that bypass the United Nations. The recurrence of such actions undermine the role and prestige of the United Nations in its efforts to solve international disputes.
When we review the list of international problems which continue to prevail because of negative attitudes surrounding the decision-making process and the implementation of United Nations resolutions, the question of Palestine, which has been on the United Nations agenda since its inception, leaps to the forefront.
While the Security Council is unable to deal with the developments of this problem, which flare up periodically, thus threatening world peace and security and requiring decisive action on the part of the Council, we find that the General Assembly, on the other hand, has adopted scores of resolutions which guarantee the inalienable rights of the Palestinian people, including its right to self-determination, to return to its home and establish its own State on its national soil.
Furthermore, the General Assembly has repeatedly expressed its concern to find a solution to this problem, in the creation of which the United Nations itself took part when it decided to partition Arab Palestine, and when it then accepted the Zionist entity in its membership before any opportunity was given to the Palestinian people to establish its own State.
That concern has been reflected by the setting up of a special committee, namely the Committee on the Exercise of the Inalienable Rights of the Palestinian People and the convening of the International Conference on the Question of Palestine in Geneva in 1983.
The obvious discrepancy between the positions of the Security Council and the General Assembly is a consequence of the positions of certain major Powers designed to protect the aggressor, namely, Israel, by sparing it from any international pressure, either by paralyzing the Security Council, or blocking the convening of an international peace conference on the Middle East. Such positions have increased Israel's arrogance, increased its continued arbitrary policy and its continued occupation of Arab territories, the very thing which has led to the increasing inability of the United Nations to perform its functions in accordance with the Charter.
The continued Israeli occupation of cherished Lebanese land reflects yet another chapter in the continued Israeli aggression on Arab territories. Consequently, Israel must expect the Lebanese national resistance to remain the Sword of Damocles until its genuine withdrawal from the land it occupies and until it ceases to interfere in the internal affairs of this Arab sister state.

The second problem of concern to the United Nations and which the world Organization should not spare any effort to solve, is the problem of southern Africa, the ugliest facet of which is the continued control by the white minority in South Africa over the destiny of the black majority, with its iron-fisted rule imposed without any regard for the will of the international community.
This deplorable picture is also reflected by its continued occupation of Namibia. The United Nations concern in this respect has found expression in the establishment of the United Nations Council for Namibia whose function is to administer this Territory until it gains independence.
This arrogance on the part of the apartheid regime in South Africa is supported by the positions of some Western States, which not only associate with the racist regime, despite its condemnation by the United Nations, which calls upon all nations to impose sanctions, but they actually support it, whether by refusing to impose and implement strong deterrent sanctions against it, or by introducing impossible conditions, the end result of which would be to keep the general situation in South Africa and Namibia exactly where it is today.
The insistence on the part of Western States to take such positions encourages the racist regime to persist in its aggressive policy against the black majority, on the one hand, and the neighboring African countries on the other, while hailing the current popular upsurge in South Africa, Kuwait hopes that this will motivate all the States which have relations with the racist regime to reconsider such relations and to give full support to this courageous upsurge.
Besides these questions, our world is not devoid of other areas of tension. There is the problem of Afghanistan, whose people continue to languish under the yoke of a regime supported by Soviet troops. There are also the problems of Cambodia and Central America, which are awaiting a solution from the international community, in accordance with the United Nations Charter, which guarantees the freedom, independence and sovereignty of all States of the world and which prohibits interference in the internal affairs of other States, as well as the use or threat of use of force.
The common denominator in all these problems, as we see it, is the intervention by major Powers in a way that will not help their solution. It is our conviction that involvement, if based on using the good offices of those major Powers, in an effort to solve those problems, and thus serve the cause of peace, would constitute a constructive effort. However, for that involvement to serve only v.he interests of those same Powers, or of the aggressors, would be something that is unacceptable to the international community.
However, although most of the blame for the failure to settle most of the international problems rests squarely with certain major Powers, either because of their interventions outside the framework of the United Nations or their blocking of the Security Council through exploiting the use of the veto, there are some other international problems in which the parties to the dispute or some of them are to be blamed for the lack of a settlement. Heading the list of these problems, is the Iran-Iraq war, a war which broke out over five years ago, and which has brought death, devastation and destruction to thousands of people on both sides, all this despite the repeated appeals and ceaseless mediation efforts, both by the world Organization itself, which has played a great role in this field, and by certain States or organizations which are interested in seeing this destructive war come to an end. However, while we see one of the two parties to the dispute, Iraq, constantly expressing its readiness to put an end to the war, we find that the other party, Iran, fails to respond to the will of the international community, which wants this war to end without delay.
If there is one region eager to have this catastrophic war come to an end it is undoubtedly the Arabian Gulf area, which appreciates the gravity of the responsibilities of its States. Those States are represented by the Gulf Co-operation Council, which considers co-operation among its member States a basis for their constant pursuit of peace, harmony, stability and prosperity in this sensitive region of the world. Furthermore, the continuation of this raging war all these years has exposed, and indeed continues to expose, the States of the Gulf area to the danger of a widening of the war's scope so as to engulf other parts of the region. Kuwait itself has repeatedly been exposed to the fallout of war. In recent days, the problem of the interception of some Kuwaiti commercial vessels by Iranian authorities has recurred in a manner that constitutes a flagrant violation of all international norms and conventions and the principle of free navigation in international waters, as provided for in Security Council resolution 552 (1984), which described such acts as a threat to the security and stability of the area and which reaffirmed the need to respect the rights of all States to free navigation in accordance with international law.
For all these reasons, we reaffirm our absolute support for all the efforts aimed at putting an end to this destructive war between two Moslem neighbors, Iran and Iraq, and restoring peace and prosperity to this region.
The world situation, fraught as it is with apprehensions.about the implications of the failure to solve the international problems which jeopardize world peace and security is also overshadowed by a dark cloud which makes all those concerned about the security and tranquility of mankind feel extremely concerned. I am speaking of the wave of terrorism which the world has been witnessing for several years.
Kuwait has been subjected to a series cf such blind terrorist attacks, attacks which aimed at challenging the rule of law, international norms and ethics. Kuwait, therefore, calls upon the United Nations to make more serious and sincere efforts to define the dimensions of international terrorism and to lay down an effective international co-operative basis for the elimination of this dangerous international phenomenon as soon as possible. Combating international terrorism has become an international collective responsibility which we all have to assume sincerely and honestly.
The universality of the United Nations has made of this world Organization a true mirror reflecting the collective will of the international community, and that, in itself, involves tremendous burdens on Member States, both individually and collectively. Consequently we call upon all States, at this time when the
United Nations is celebrating this important anniversary, to seize this opportunity to renew their commitment to the	principles which govern international
conduct in accordance with the Charter. The destiny of the world depends upon the commitments of States.
In the course of discussing these general principles we should like to refer more particularly to some of the rules to which States should adhere, foremost among those rules derived from the spirit of the Charter are the following. First, is the need for all States, both large and small, to make all possible efforts to reinforce the role and effectiveness of the United Nations, through rendering every possible assistance to any action taken by the United Nations for world peace and the prosperity of mankind. Second, is the need for the Security Council to shoulder its responsibilities under the Charter for the maintenance of international peace and security. Third, is the need to support the various efforts of the Secretary-General in the use of his good offices, and to strengthen his role in the settlement of international problems. Fourth is the need to refrain as far as possible from settling international problems in isolation from the United Nations. The recently increasing tendency to concentrate on individual efforts in international relations will undoubtedly have a harmful effect on the concept of international co-operation and collective efforts.
While reviewing, at this time, the United Nations experience with all its elements of success and failure after 40 years of its existence, the eyes of the world are directed towards us to see whether we have learn from this experience, with all its favorable and unfavorable elements, and whether we have striven to ensure that the world Organization will be an effective instrument which will help us solve our problems through dialog and not confrontation.
In assuming our common historic responsibilities within the framework of the United Nations, we sincerely hope that our future will be better than our past, a future where truth is restored, a future where reason and justice, freedom, fairness and equality prevail. Let us work together for a tomorrow where the collective human experience will reach the stage of maturity with whatever that entails in terms of a common sense of the depth and worth of this experience for the present and future of mankind. May God grant us his help and support.
